Gilbert, J.
1. The defendant filed a motion in arrest of judgment, on the ground that he was-jointly indicted with another for the offense of murder; that the State elected to sever; that on July 8th he plead not guilty to the indictment, and the 'jury returned *157the following verdict: “We, the jury, find the defendant guilty;” that he was sentenced accordingly; and that the said verdict was not valid, because it did not specify which defendant they were finding guilty. The court properly overruled this motion. The failure of the jury to name the defendant in the verdict is also made a ground of the motion for a new trial. The precise question has been several times decided by this court. Martin v. State, 25 Ga. 494; Thurmond v. State, 55 Ga. 599; Wilson v. State, 66 Ga. 591; Bernhard v. State, 76 Ga. 613. The first headnote in this case is quoted from .the first headnote in the last-cited case. In the opinion in that case it was said: “Bernhard being the only defendant on trial, a verdict of guilty meant him, and could not mean either of the others indicted with him, but not on trial. . . Therefore the motion to arrest the judgment was properly overruled.” It is a familiar rule that verdicts are to be considered in connection with the pleadings, or, in a criminal case, in connection with the indictment and the plea of not guilty. Thus considered, there could not possibly be any doubt as to which defendant the verdict referred. Moreover, the bill of exceptions presented by plaintiff in error itself is sufficient to demonstrate the correctness of what has been said above, and to show that the verdict of guilty referred to the plaintiff in error in this case, and not to the person jointly indicted with him. The bill of exceptions contains the following: “ Be it remembered, on May 23, 1921, the grand jurors selected, chosen, and sworn -for the County of Chatham returned a true bill, charging one Benjamin W. Davis and B. F. Whitehurst with the offense of murder. That said ease coming on for a hearing on the 8th day of Jufy, 1921, the State elected to sever, and Benjamin W. Davis was placed on trial; said Benjamin W. Davis waived arraignment, plead not guilty, and thereupon a jury was duly empowered [empaneled] to try the issue formed- upon said bill of indictment. That evidence was submitted and the court charged the jury, who retired and subsequently returned the following verdict: ‘ Savannah, Georgia, County of Chatham, July 8, 1921. We, the jury, find the defendant guilty. J. E. Hodge, Foreman.’ ”
2. The grounds of the motion for a new trial, based upon newly discovered evidence, are not sufficient to require the grant of a new trial. The accused, on the trial, did not plead insanity at *158that time, nor that he was insane at the time of the commission of the offense. Upon the contrary it appears from the undisputed evidence, as well as by the statement of the accused, that at the time of the commission of the homicide and previous thereto the accused was conducting a real-estate business of some character. The homicide grew out of and resulted from previous negotiations for the sale of real estate between the accused and- the deceased. The alleged newly discovered evidence consists of affidavits: One from the superintendent of the Alabama Insane Asylum, stating that the defendant was, on March 22, 1920, .committed by the probate judge of Jefferson County to the asylum; that the diagnosis of his case showed “psychosis due to alcohol;” that he was “ dismissed or furloughed or paroled on April 20, 1920, upon request of his brother.” An affidavit made by Mary Long, nurse in the almshouse of Jefferson County, Alabama, upon whose testimony, in part, the accused was committed by the probate court to the Insane Asylum; and she deposes to the effect that from the 15th to the 22nd of March, 1920, the accused was confined in the almshouse, suffering from insanity, and, in her opinion, did not know the “rational difference between right and wrong.” An affidavit from J. P. Stiles, judge of probate, who deposes that he committed the accused to the asylum on the testimony of Miss Mary Long, E. B. Sims, and Dr. W. J. Love, and that the accused was not present at the time of the commitment. An affidavit of C. W. Kicker, who deposed that the accused was confined in the city jail of Jefferson County on March 12, 1920, “in a demented condition, and that he did not know right from wrong at the time,” and that on March 15, 1920, the accused was transferred to the county almshouse. A fair deduction from all of these affidavits leads to the conclusion that on March 12, 1920, the accused was arrested and confined in the county jail; that on the third day thereafter he was transferred to the almshouse and in the week following to the insane asylum, where his case was diagnosed, as stated by the superintendent, to be “psychosis due to alcohol.” Webster’s New International Dictionary defines the word “ psychosis ” to be “ a disease of the mind; esp., a functional mental disorder, that is, one unattended with structural changes in the brain.” Therefore this patient was suffering from a mental disorder caused by alcoholic drink, unattended with structural *159changes in the brain, and after less than thirty days he was “ discharged, furloughed, or paroled.” The only legitimate conclusion to be derived from a consideration of the disease and the release from the asylum or hospital is that the patient had recovered from the effects of alcoholic indulgence. It is readily seen that counsel for the accused, being informed that the latter had been in the Alabama Insane Asylum, could, without difficulty, have quickly obtained the name of the superintendent, the record as to the diagnosis, and from the records of that institution the name of the court holding the commitment trial, and the names of those on whose testimony the commitment was based; and these records would have shown all of the names and the facts constituting the alleged newly discovered evidence. The court was- authorized to find that the affidavits of the accused and his counsel failed to show the exercise of that diligence required to complete the grounds based on newly discovered evidence. The affidavit of the accused states that he did not know from what court he was committed to the insane asylum, nor the names of the parties who now make affidavit in support of his motion for a new trial. The affidavit of his counsel states that he “was informed by his client that he had been in an insane asylum at Tuscaloosa, and he endeavored to obtain the necessary evidence, but was unable to do so before the last trial, and did not know where said B. W. Davis had been committed in the insane asylum, and therefore was unable to obtain the certified copy of the record hereto attached.” Knowledge of the fact that the-accused had been committed to the Alabama Insane Asylum at Tuscaloosa was sufficient to lead to the ready ascertainment 'of all the facts comprising the alleged newly discovered evidence.
3-5. The third, fourth, and fifth headnotes do not require elaboration.

Judgment' affirmed.

All the Justices concur, except Fish, G.J., absent because of siclcness.